Case 6:19-cr-00041-JCB-KNM Document 25 Filed 09/30/20 Page 1 of 1 PageID #: 56




                                  No. 6:19-cr-00041-1

                              United States of America,
                                         v.
                               Corey Montez Allen.


                                      ORDER

                The court referred this matter to the Honorable K. Nicole
            Mitchell, United States Magistrate Judge, for administration
            of a guilty plea under Federal Rule of Criminal Procedure 11.
            The magistrate judge conducted a hearing in the form and
            manner prescribed by Rule 11 and issued findings of fact and
            recommendation on guilty plea. Doc. 23. The magistrate
            judge recommended that the court accept defendant’s guilty
            plea and adjudge defendant guilty on count one of the indict-
            ment. Id. Defendant waived his right to object to the magis-
            trate judge’s findings. Id.
                The court hereby adopts the findings of fact and recom-
            mendation on guilty plea of the magistrate judge. The court
            also accepts defendant’s plea but defers acceptance of the plea
            agreement until after review of the presentence report.
                In accordance with defendant’s guilty plea, the court finds
            defendant Corey Montez Allen guilty of count one of the in-
            dictment, charging a violation of 18 U.S.C. § 922(g)(1) - Felon
            in Possession of a Firearm.
                              So ordered by the court on September 30, 2020.



                                              J. C AMPBELL B ARKER
                                            United States District Judge
